          Case 2:20-cr-00377-JHS Document 22 Filed 05/25/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                CRIMINAL NO. 20-377

               v.                                       DATE FILED: I/ray 25,2021

AYOUB TABRI                                             VIOLATIONS:
LESTER FULTON SMITH                                     18 U.S.C. $ 844(fX1) and (2) (arson    of
                                                        property belonging to an agency
                                                        receiving federal funding - 1 count)
                                                        18 U.S.C. $ 844(D (arson affecting
                                                        interstate commerce - I count)
                                                        18 U.S.C. $ 231(aX3) (obstruction of law
                                                        enforcement during a civil disorder - I
                                                        count)
                                                        f 8 U.S.C. $ 2 (aiding and abetting)
                                                        Notice of forfeiture

                               SUPERSEDING INDICTMENT

                                          COUNT ONE

THE GRAND JURY CHARGES THAT:

       On or about May 30, 2020, in the Eastern District of Pennsylvania, defendants

                                    AYOUB TABRI and
                                  LESTER FULTON SMITH

maliciously damaged and destroyed, attempted to damage and destroy, and aided and abetted the

damaging and destruction, by means of fire, of Pennsylvania State Police vehicle Kl-17, a

vehicle in whole and in part owned and possessed by the Pennsylvania State Police, an institution

and organization receiving Federal financial assistance, and in so doing, created a substantial risk

of injury to one or more persons, including public safety officers.

       In violation of Title 1 8, United States Code, Sections 844(0(1), (f)(2), and 2.
           Case 2:20-cr-00377-JHS Document 22 Filed 05/25/21 Page 2 of 6




                                         COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:

       On or about May 30, 2020, in the Eastern District of Pennsylvania, defendants

                                    AYOUB TABRI and
                                  LESTER FULTON SMITH

maliciously damaged and destroyed, attempted to damage and destroy, and aided and abetted the

damaging and destruction, by means of fire, of a vehicle, that is, Pennsylvania State Police

vehicle Kl-17, used in interstate and foreign commerce and in activity affecting interstate and

foreign commerce, and other personal property used in interstate and foreign commerce and in

activity affecting interstate and foreign commerce.

       In violation of Title 18, United States Code, Sections 844(i) and2.
           Case 2:20-cr-00377-JHS Document 22 Filed 05/25/21 Page 3 of 6




                                       COUNT THREE

THE GRAND JURY FURTHER CHARGES THAT:

       On or about May 30, 2020, in the Eastern District of Pennsylvania, defendants

                                   AYOUB TABRI and
                                 LESTER FULTON SMITH

knowingly committed acts, and aided and abetted such acts, to obstruct, impede, and interfere

with law enforcement officers lawfully engaged in the la*ful performance of their official duties

incident to and during the commission of a civil disorder, which obstructed, delayed, and

adversely affected commerce and the movement of any article and commodity in commerce,

through the destruction and attempted destruction of Pennsylvania State Police vehicle K1-17.

       In violation of Title 18, United States Code, Sections 231(a)(3) and2.
             Case 2:20-cr-00377-JHS Document 22 Filed 05/25/21 Page 4 of 6




                                      NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

        1.      As a result of the violations of Title 18, United States Code, Sections 844(0(l),

(f)(2) and 844(i), set forth in this indictment, defendants

                                        AYOUB TABRI and
                                      LESTER FULTON SMITH

shall forfeit to the United States of America any property, real or personal, that constitutes or is

derived from proceeds traceable to the commission of such violations.

        2.      If any of the property subject to forfeiture,    as a result   of any act or omission of the

defendant(s):

                (a)     cannot be located upon the exercise ofdue diligence;

                (b)     has been transferred or sold to, or deposited      with,   a   third party;

                (c)     has been placed beyond the        jurisdiction of the Court;

                (d)     has been substantially diminished in value; or

                (e)     has been commingled       with other property which cannot be divided

                        without difficulty;

it is the intent of the United   States, pursuant to   Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant(s) up to the value of the properly subject to forfeiture.
          Case 2:20-cr-00377-JHS Document 22 Filed 05/25/21 Page 5 of 6




      All pursuant to Title 28, United   States Code, Section   2ail@)   and   Title 18, United   States


Code, Section 981 (aX1XC).




                                                            A TRUE BILL:




                                                            GRAND JURY FOREPERSON




JENNIFER ARBITTIER WILLI
UNITED STATES ATTORNEY
Case 2:20-cr-00377-JHS Document 22 Filed 05/25/21 Page 6 of 6




                        2---!j.:-
                        iooooooL    oo
                        A. ---td-t                                                                                 2
                                                                                                                   o
                        o th a (Al. 0         -L.-   L   '


                        qh        r hi                   o                                                         N
                        V*r-(o)                      o   <ah                                                        I
                                                                                                                   (r)
                        X
                        lS^ s-rx.looo   €
                                uJ 5 tr S                                                                          \\
               '!       S!.'o:'- A 5 S
                        + i-. /^ ,^.-_ ,^
               G
                        C O- g).-:v     H)                                           -l
                        'EPaBgq
               o-                v
                        '-t i. \,                        ><                          +r
               -o
                                                         e                           t+a
                                                                                     E
                                                                                     I   r.,
                                                                                                             -
                                                                                                             z
               o
                            a  3 E a(r
                                    'aq,
                                                         !D
                                                                                     -                rni    -
               o
                                                                                     2                A)EI
               o
               i
                            or 91to
                            itH
                           3EE ;E aEi >
                                              it         N)tsu        r!
                                                                      H
                                                                      \^J
                                                                                     r-i
                                                                                     Lrl
                                                                                                      3U
                                                                                                      Ta
 9)                        6,gE 5Uffi Fa
                                E
                                                                      -l
                                                                                     U
                                                                                     o
                                                                                               Mu
                                                                                               IAPrJ

                                                                                               l=6'
                                                                                                    t
                                                                                                    H
                            oa'                                                                l=' E
                                  FN;Jt\J
                                    6' 42                A        H
                                                                      )-)
                                                                      (     \-
                                                                                     El
                                                                                     rf,       IRo0
                                                                                                             tal
      o                           =                                    -
                                                                      iH         <   r
      o                           ZA EO                               LW                       l-r,
                                                                                               l-O           \J
      1
                                  .g d7                                                        t\J +
                                  ab E 2
                                  3'q                    .?  x
                                                                      1i=
                                                                      ZA
                                                                      aF
                                                                                     E1
                                                                                     (a
                                                                                     o
                                                                                               E:a
                                                                                               l-.
                                                                                               tupt
                                                                                               15.9
                                                                                                    3 P      'A)

                                                                      z-                                     0
                                   3 gz
          N)                      (D i5                  dtl                         E1
                                  ts                                                                  irl
                                  EE 9F
                                  Is                                  :E?                             TDA
                                                         E.z                         rt               H.A
                                                                                                      arv
                                                                                     tn                      C
                                  Eoa          tJl
                                                                                     F                       I
                                                                                                             A)
                               En                                                    li
                                                                                                             :l
                                  i!-




                                              v
                                                         5                           o
               o-              IDtr                          H
                                  9.3                        DD
                                                         oa

                                  o.B
                                  =(D

                                  a8
                                  Ots
                                  o(D
                                  r-t
                                   '(   l-!

                                                             )
                                  '0a
                                  8a,
                                  tra.
                               .d,
                                  !,                         rD
                                                             Ft
